DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  A period should be inserted at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9 and 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “type” in claim 8 renders the claim indefinite because it is unclear if the dispersant has to be a sodium phosphate or a material that acts like a sodium phosphate. 
The term “type” in claim 9 renders the claim indefinite because it is unclear if the dispersant has to be an acrylamide or a material that acts like an acrylamide.
Claim 12 recites the limitation "the iron ore pellets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 7, 9-12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilsky et al. (WO2013010629).
As to claims 2 and 3, Dilsky et al. discloses binders used for pelletizing iron ores. Dilsky et al. discloses the use of organic binders as dispersants because they do not increase the silica content and shows adhesion improvement (see page 3, lines 27-33). Dilsky discloses a mineral composition which comprises a binder composition that comprises at least one colloid agent, a synthetic polymer that disperses mineral particles and a mineral ore such as smectites (See examples). The composition is combined with pellet forming particles to form the pellets (see Examples).
As to claim 4, the treated pellets are used as a binder to form the iron pellets (see examples). 
As to claim 7, the dispersant is an organic dispersant (see page 3, lines 27-33).
As to claim 9, the dispersant can be dimethylacrylamide (see claim 9). 
As to claim 10, the dispersant is provided in an amount that is less than 5 wt% of the total weight (see Examples and Table). 
As to claim 11, Dilsky discloses a reduction of smectite in the pellets from 6 kg/ton to 1 kg/ton which would result in a total silica and alumina to be within the claimed range since applicant states a reduction from 6 kg/ton to 2.2 produces the reduction of silica and alumina (see Example 4 of the disclosure). 
As to claim 12, Dilsky shows the addition of the dispersant material provides an increase in the green strength (see Tables). 
As to claims 16 and 17, iron ore pellets are obtained in the process disclosed by Dilsky (see Examples). 
Claim(s) 2, 3, 5, 7, 8, 13 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2002/0155955).
As to claim 2, 3 and 14, Kato et al. discloses a method for pelletization which comprises treating smectite clay (bentonite) with a dispersant and combining the treated bentonite with pellet forming particles to form pellets (see 0054, 0056, Example 3 and Example 5).
As to claims 5 and 18, the clay is bentonite (see 0056). 
As to claim 10 and 19, the dispersant is present in an amount of less than 1 % based on the total weight of the smectite clay (see Example 3). 
As to claims 7 and 8, the dispersant can be an organic dispersant such as sodium tripolyphosphate (see 0056).
As to claim 13, the dispersant is mixed with the smectite clay (see Example 5 and 6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilsky et al. (WO2013010629) in view of Elazier-Davis et al. (US 5452684).
The teachings of Dilsky et al. as applied to claim 2 are as stated above. 
Dilsky et al. fail to teach the claimed moisture range as required by claim 6. 
Dilsky et al. does state the ore should have sufficient moisture to make it sticky enough to pelletize but not too moist to where it becomes muddy. Dilsky et al. further states the moisture content can be adjusted by adding water. The moisture content is therefore a result effective variable.
Elazier-Davis et al. discloses a method of agglomerating smectite clay. Elazier-Davis et al. states the moisture content is in the range of 20-45 % water (see col. 8,lines 22-24) 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed moisture content through routine experimentation in order to optimize the stickiness of the ore for successful palletization especially since it is known in the art that the moisture content of smectite clay is in the range of 20-45% and there is no evidence in criticality in using the claimed range.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilsky et al. (WO2013010629) as applied to claim 2 above in view of Lowe et al. (US 5707912).
The teachings of Dilsky et al. as applied to claim 2 are as stated above. 
Dilsky et al. fails to teach the clay is treated with the dispersant and soda-ash activation as required by claim 15. 
Lowe et al. discloses treating clay materials that contains expandable silicate layers with a source of magnesium cations and pH adjustment to improve the rheological properties of the slurry (see abstract). Lowe et al. discloses the use of smectite clays (see col. 3, lines 30-34). The clay is treated with dispersant and a pH adjuster such as soda ash (see col. 5 line 1-7).  The combination of the treatment provides improved rheological properties. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dilsky et al. to include the pH adjuster (soda ash) with the dispersant as taught by Lowe et al. One would have been motivated to do so since they are both in the same field of endeavor in treating clay materials for iron-ore pelletizing where Lowe et al. further teaches producing a material having improved rheological properties.  


Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilsky et al. (WO2013010629) as applied to claim 3 above in view of Hull (WO 2016/049465).
The teachings of Dilsky et al. as applied to claim 3 are as stated above. 
Dilsky et al. fails to state the smectite clay is bentonite as required by claim 18.
However, it is known to use smectite such as bentonite in the process of forming iron ore pellets as taught by Hull (see 0008, 0021, 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the bentonite as the type of smectite clay in the process of Dilsky et al. since Hull shows the specific smectite such as bentonite clay used in the process of pelletizing iron ore. One would have been motivated to do so since it has been established there mere subt
As to claim 19, the dispersant is provided in an amount that is less than 5 wt% of the total weight (see Examples and Table). 
As to claim 20, Dilsky discloses a reduction of smectite in the pellets from 6 kg/ton to 1 kg/ton which would result in a total silica and alumina to be within the claimed range since applicant states a reduction from 6 kg/ton to 2.2 produces the reduction of silica and alumina (see Example 4 of the disclosure). 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilsky et al. (WO2013010629) in view of Hull (WO 2016/049465) as applied to claim 20, further in view of Elazier-Davis et al. (US 5452684).
The teachings of Dilsky et al. and Huff as applied to claim 20 are as stated above. 
Dilsky et al. fail to teach the claimed moisture range as required by claim 21. 
Dilsky et al. does state the ore should have sufficient moisture to make it sticky enough to pelletize but not too moist to where it becomes muddy. Dilsky et al. further states the moisture content can be adjusted by adding water. The moisture content is therefore a result effective variable.
Elazier-Davis et al. discloses a method of agglomerating smectite clay. Elazier-Davis et al. states the moisture content is in the range of 20-45 % water (see col. 8,lines 22-24) 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed moisture content through routine experimentation in order to optimize the stickiness of the ore for successful palletization especially since it is known in the art that the moisture content of smectite clay is in the range of 20-45% and there is no evidence in criticality in using the claimed range.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banyai et al. (US 4863512) discloses a binder that is useful for agglomerating ore materials. Banyai et al. states the binder is useful for pelletizing particles of iron-containing ore using sodium tripolyphosphate and an alkali metal salt of carboxymethyl cellulose (see col. 1, lines 1-14). Banyai et al. discloses using the binder to replace bentonite  because bentonite contains large amounts of silica which needs to be neutralized (see col. 1, lines 47-55). Banyai et al. states the amount of binder used is dependent upon the method of agglomeration used, the nature of the ore material and the desired properties (see col. 4, lines 12-30). Banyai et al. further states bentonite clay may be used in palletization and the amount depends on the desired result.  (see col. 4, line 26-30)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715